Citation Nr: 0505444	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1962 to December 
1964, and from December 1966 to December 1968.

Service connection is currently in effect for residuals of 
fracture, right fibula, for which a 20 percent rating is now 
assigned; peroneal nerve paralysis of the right leg 
associated with residuals of fracture, right fibula, for 
which a 10 percent rating is now assigned; and erosive 
gastritis associated with residuals of fracture, right 
fibula, for which a noncompensable (10 percent) rating is now 
assigned. 

This appeal to the Board of Veterans' Appeals (Board) is from 
rating action taken by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The RO found, in essence, that new and material evidence had 
not been submitted to reopen the veteran's previously finally 
denied claim.  


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The Board held in October 2000 that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for PTSD.

3.  Additional evidence which has been submitted since the 
2000 Board decision bears directly and substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The Board believes the evidence, as supplemented by 
recent submissions, is in relative equipoise as to the 
veteran's having been exposed in service to multiple aircraft 
crashes and having observed recently killed service members 
and those with associated trauma, which are combat-compatible 
circumstances. 

5.  The veteran's experiences are partly corroborated by 
service comrades and other pertinent military history, and 
his service records are not inconsistent therewith.  

6.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder to include PTSD 
which is a result of his active military service.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 2000 Board 
decision is new and material, and the claim for service 
connection for PTSD has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156 (2004).

2.  Giving the benefit of the doubt to the veteran, an 
acquired psychiatric disorder to include PTSD was incurred as 
a result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below.

Legal Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  When a law or regulation changes 
during the pendency of a claim for VA benefits and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of his claim under the version of the 
regulation that is most advantageous to him.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis:  New and Material Evidence

At the time of the October 2000 Board decision, which found 
that new and material evidence had not been submitted to 
reopen the veteran's claim, of record was medical evidence 
which included a diagnosis of PTSD.  However, there was 
minimal collateral information to sustain the veteran's 
alleged stressors.

Since the 2000 Board decision, there has been additional 
evidence received from the service department and credible 
military and other sources.  The veteran has submitted data 
that tends to confirm the potential that stressors were 
present which had particular and specific impact on his 
mental health; and certainly tends to confirm that he had 
definitive acquired psychiatric problems in, and as a result 
of, his service.  Moreover, diagnoses of various psychiatric 
disorders have continued to be made, including PTSD, with 
associated re-living and nightmares involving dead bodies and 
other aircraft-crash-related casualties.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the duty to assist the 
veteran with the development of evidence and notify him of 
the evidence required to substantiate his claim has been met.  
Third, if the duty to assist and notify has been satisfied, 
then the merits of the claim may be evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  Section 3.156 was amended pursuant to the VCAA in 
August 2001, and the amendment was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  However, the result in the present 
case would be no different under either the old or the new 
version of the regulation.

In this case, the recent information concerning potential 
stressors in service to associate with a definitively 
diagnosed PTSD, is clearly new.  And, because it goes 
directly to the essential element of the claim, it is clearly 
so significant that it must be considered.  In addition, 
recent regulatory changes and judicial mandates have changed 
the climate in which such a case is to be addressed, as well 
as the obligations on the part of all involved parties to 
obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion received in this case clearly 
qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Facts and Analysis:  Service Connection for PTSD

The veteran's service documents reflect that he served first 
in the Army and then the Navy.  He earned a sharpshooter 
award (M-14 rifle).  His military occupational specialty was 
primarily as a transportation supervisor and parts 
specialist, then as an AK-8000 and stock clerk.  

He had almost a year overseas (in his second tour) including 
in Guam.  During that tour, he was described as having 
insomnia and some difficulty with relationships with his 
shipmates and superiors.  He denied having had major 
emotional difficulties before service.  

The diagnosis in April 1967 on Guam was anxiety.  He was 
noted to have developed a drinking problem, and one examiner 
noted a history of passive dependent personality traits.  

In late 1967 and early 1968, he injured his ankle in one or 
more incidents while on Guam.  One notation in November 1967 
was that he had been in a fight and had an eye injury and 
multiple contusions and abrasions on his face.  Another 
notation in December of 1967 was that he was depressed.

The veteran is a member of the Army Otter-Caribou 
Association, which is dedicated to the history of that 
specific type of aircraft, and information has been 
forthcoming from that organization as to his activities while 
in service.  

Documentation is of record from a pilot, PP (who is now a 
commercial pilot), who had known the veteran since they were 
both in grade school.  Mr. P had done a tour with the Caribou 
unit in Vietnam and returned to Ft. Benning, GA, where he 
met-up again with the veteran, who was also with the Aviation 
(Maintenance) Company.  He stated that there were two major 
incidents involving aircraft when they were in Georgia, the 
first of which involved two Caribou's crashing in the air and 
falling into a field with no survivors and a lot of human 
carnage on the ground, which had to be cleaned up and 
assessed.  The second was in South Carolina, when a plane 
went into a muddy ditch.  The third involved a long range 
practice from Fort Benning to Puerto Rico; in that instance 
the aircraft lost no service members.  Mr. P indicated that 
in that same time frame, due to the instability of the craft, 
there were a variety of other incidents.  

The veteran has also submitted numerous press releases and 
media accounts of the three incidents, one in Southg Carolina 
and the others at Fort Benning, involving the specific 
aircraft with considerable loss of life, and primarily 
attributed to faulty equipment.  

Recent statements have been submitted from several others 
associated with the Caribou Association, all recalling the 
unfortunate accidents in that time frame; and also noting 
that the Maintenance Battalion, of which the veteran was a 
member, was in fact charged with assisting in the removal of 
equipment, and in the instance of accidents, recovering 
military personnel, some of whom were deceased and 
dismembered, at crash sites.  One affiant reported that he 
observed and recalled that the maintenance crew was very 
upset at the detail and what they were seeing.  Another 
individual, CGJ, has specifically confirmed that the veteran 
was at the area of deployment with the unit which in fact was 
in the vicinity of the crashes and would have been a 
participant in the "clean-up" and body recovery efforts. 

Clinical treatment records from VA and private sources 
reflect that the veteran has been diagnosed as having an 
underlying personality disorder in addition to acquired 
psychiatric problems to include schizophrenia, anxiety 
disorder, bipolar disorder, and PTSD.  PTSD is the prevailing 
recent diagnosis for which he has been treated in recent 
years.  He is now severely disabled, with Global Assessment 
of Functioning (GAF) scores in the 40's and below.  He has 
periodically been homeless.

At the time of the 2000 Board decision, it was noted that the 
aircraft crashes alleged by the veteran had not been fully 
confirmed, nor had other facts concerning his alleged 
stressors.  In addition, numerous statements are of now 
record from friends and family members as to the veteran's 
mental health and how it has deteriorated virtually since his 
separation from service; they recall his stated memories of 
bodies and other horrors which he has attributed to service. 

The veteran and family members assert that he suffered from 
mental problems of one kind or another during his latter 
years in and since service.  His service records are minimal, 
but tend to confirm that he began to develop problems in 
service after about the time of the aircraft incidents in 
question.  He became anxious and depressed, and got into one 
or more fights.  His service records clearly confirm that he 
was at Fort Benning when one if not both of the Caribou 
crashes took place there.  He was assigend to a unit and a 
job that was involved in cleaning up the carnage from one or 
more of those incidents.  And various other individuals as 
well as independent press clippings substantiate the grim 
facts and specific timing of that and other crashes of 
similar nature in that same time frame.

The clinical records show that for many years numerous 
physicians, including from private mental health facilities 
and VA, have diagnosed the veteran's psychiatric disability 
as being due to PTSD.  He has also been diagnosed as having 
schizophrenia, personality disorder, bipolar disorder, and 
other psychiatric disabilities.

There is no question but that the veteran is now severely 
disabled from a mental health standpoint.  His recollections 
are not always cogent or coherent, and his articulations are 
often not entirely lucid.  However, this is not remarkable, 
given his deteriorating faculties.  He cannot be held to an 
unreasonable standard for clarity when the basic question at 
hand is the nature and etiology of a pervasive mental 
illness.

The fact that he has periodic difficulty in being entirely 
and utterly organized and coherent is a part of his mental 
deterioration, and not necessarily ascribable to erroneous 
reminiscences or even necessarily reflective of inaccurate 
particulars.  On the other hand, that does not mean that he 
has not been able to provide considerable credible 
information, particularly since much of it is now 
independently corroborated by service comrades and family 
members.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service experience, specifically with 
regard to being a participating in a maintenance group which 
was present during multiple air crashes and required to clean 
up the area of remnants thereof in both Georgia and South 
Carolina, and information in support thereof, have been both 
entirely consistent and credible.  

His allegations of personal participation in units associated 
with the Caribou aircraft and the unfortunate accidents that 
aircraft experienced during the time he was associated 
therewith may seem partly anecdotal to the casual observer, 
but in the aggregate there is considerable evidence of a 
documented nature, including sworn affidavits and media press 
clippings that are not inconsistent with, and are, in 
retrospect, seen by the Board as entirely capable of 
corroborating his assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's service.  While his official service documentations 
may not necessarily place him in "traditional" regimented 
combat structures, his job under the circumstances known to 
have existed at that time was compatible for a finite period 
of time with combat, and while those events were not actually 
combat-related, they were of significant trauma in his life.  
This hypoethesis is entirely credible.  

The Board appreciates the efforts made on the parts of family 
and friends, including service comrades, to corroborate his 
behavior in and since service.  All in all, the Board is 
convinced by the credible evidence of record that the 
veteran's service was, in part, and as related to the Caribou 
incidents and crashes with great loss of life, not 
inconsistent with combat-like situations, and as such, his 
own offering of stressors must be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD.  A review of the 
clinical data associated with his treatment reflects that his 
symptoms are almost entirely related to his alleged service 
experiences to include the crash related deaths.  It is 
acknowledged that the evidentiary record in this case is not 
as solid as one might wish, but there is nothing to indicate 
that there is anything else of record which would make the 
data any more convincing or persuasive.  And what information 
is in the file is reasonably supportive of the veteran's 
allegations, without significant evidence to the contrary.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  Thus, without finding error in the previous adverse 
decisions in this matter, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that that the veteran's acquired 
psychiatric disorder, most prevalently diagnosed as PTSD, is 
reasonably the result of his service, and service connection 
is in order.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 49.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD, and the claim is reopened.  

Service connection for PTSD is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


